Financial Update 1 Performance Summary through March 2 Summary Income Statement March 2011 Fiscal Year to Date ‘Preliminary YTD March Results - Unaudited’ 3 Net Income Value Drivers Net Income Operating Revenue Sales Weather Impact Economic Indicators Base Capital Debt Service EE&DR Spend Fuel& Purchased Power Expense Purchased Power Rates Hydro Generation Volume Fuel Rates 4 Summary Cash Flow Statement FYTD Total Debt March 2011 Fiscal Year to Date ‘Preliminary YTD March Results - Unaudited’ 5 March 2011 Fiscal Year-to-Date • Colder weather drove higher sales and fuel expense • Overall net income for reinvestment greater than planned • Favorable cash flow from timing of construction and base capital spending Forecasted Fiscal Year 2011 •Uncertainty surrounding Japanese nuclear situation •Economic uncertainty could increase revenue volatility •Capital expenditures will normalize Summary 6
